Case 3:21-cv-00434-MAB Document 19 Filed 07/09/21 Page iof2 Page ID #48

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

SCOTT JENKINS,
Plaintiffs,
VS. Case No. 21-cv-00434-MAB

FAYETTE COUNTY CIRCUIT COURT,
Defendant.

Sewn ene ee ne ee

Supplemental Reply to Motion to Dismiss.

Comes now Scott Jenkins pro se and states the following:

Again, it may be because I’m pro se and | don’t understand the rules and procedures, but |
was led to believe | was to contact my adversary in this matter and confer about the Case. | have
tried to do this now twice by phone and 3 times by email to Victoria. | have left messages, and not
received one reply, either by email or phone.

My adversary, Victoria, has Motioned this Court to have my Case dismissed, but yet she fails
to comply with the Court Magistrate system and make any attempt to confer with me regarding the
Case. This Court should not cater to those who choose not to abide by rules and procedures, and it
would be unfair for this Court to dismiss my Case upon the request of a party who themselves refuses
to abide by rules and procedures.

| took the “high road”, used my personal Pandemic funds to pay all the fees required since |
have been unemployed now due to the Pandemic. The fees paid for my Case came hard for me to
come up with.

Further, as | stated in my previous reply to her Motion to dismiss, this Court had no issue with
a previous suit against the Fayette County Circuit Court. The US Constitution states all shall be
treated the same, especially in a Court of Law. For this Court to dismiss my Suit when it allowed

another Suit to proceed against the same party, would constitute unfair treatment.
Case 3:21-cv-00434-MAB Document 19 Filed 07/09/21 Page 2of2 Page ID #49

| have tried to explain in numerous filings and emails to Victoria, that in this situation | am
requesting a very limited amount of discovery so | can be sure | am naming the criminals in this Case
properly. | already have the one suspect, the Judge in my Circuit Case, on Record for trying to have
me jailed twice for contempt while appearing before him in the past. It would not be unreasonable for
any pro se litigant to be fearful of such a Judge. | need to remind the Court this is the same Judge
who was also going to have the Governor of Illinois jailed less than a year ago for Contempt. In fact it
took Victoria’s own Agency, the Attorney General of Illinois, to prevent such and defend Governor
Pritzker to keep him from being jailed for contempt. Why? Because he was trying to save people’s
lives by issuing Pandemic Closure Orders backed by scientific evidence from around the world. This
Judge would have no problem whatsoever of having me jailed on the spot if | falsely name his as
committing an Illinois Class 3 felony, in spite of the fact all evidence obtained so far clearly shows he
assigned himself to my Case, impounded Public Notice of Hearings Notices, for the sole purpose of
preventing me from knowing about such a critical Hearing. At atime in my Case | could have had
him removed as a matter of Right, which | most certainly would have done.

Summary.

| pray this Court will not dismiss my Complaint, especially upon the request of Victoria, who
herself refuses to abide by the rules and reply to my attempt to confer with her about Discovery, as
required, and according to the rules of this Court, regardless of any dispositive Motions on file.

| also realize this is a busy Court, and | can assure this Court | am doing everything possible to
move this Case forward with a minimus amount of assistance from the Court. Having had two judges
in my family | am very aware that all Courts strive to keep their dockets moving forward and disposing
of Cases with Justice served in a timely manner. | can assure this Court | will do everything afforded
to me to make sure that happens in this Case, which is what I’m trying to do in part with this filing.

Respectfully Submitted,

/s/ Scott Jenkins
